                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

DAVID LEE HUDDLESTON,

               Plaintiff,

v.                                                           No. 2:18-cv-01075-KWR-KRS

SUSANA MARTINEZ,
JOHN MONFORTE, and
ANTHONY MOYA,

               Defendants.

                MEMORANDUM OPINION AND ORDER FOR SERVICE

       Plaintiff filed a Complaint asserting “Fraud and Extortion/Title 18 RICO” claims, Doc. 1,

filed November 16, 2018, and an amended motion to proceed in forma pauperis, Doc. 5, filed

December7, 2018. The Court granted the amended motion to proceed in forma pauperis on July

18, 2019. See Doc. 26. The statute governing proceedings in forma pauperis provides that the

“officers of the court shall issue and serve all process, and perform all duties in [proceedings in

forma pauperis]”). 28 U.S.C. § 1915(d). The Court inadvertently did not issue and serve process,

and Plaintiff did not request that the Court issue and serve process. The Court will now order the

Clerk to issue and serve process.

       Plaintiff has filed four motions seeking relief on the ground that Defendants did not answer

his Complaint. Defendants and the New Mexico Taxation and Revenue Department filed motions

to dismiss the case due to the lack of service. Because it is ordering service, the Court denies the

motions seeking relief and the motions to dismiss as moot.

       IT IS ORDERED that:

       (i)     The Clerk shall serve Defendants and the New Mexico Taxation and Revenue

               Department pursuant to Fed. R. Civ. P. 4(j)(2) and N.M.R.A. 1-004(H) by
        delivering a copy of the summons and Complaint to Defendants, the New Mexico

        Taxation and Revenue Department, and the Attorney General of the State of New

        Mexico.

(ii)    New Mexico Taxation and Revenue Department’s Motion to Dismiss for Failure to

        Serve Complaint, Doc. 12, filed April 15, 2019, is DENIED as moot.

(iii)   Plaintiff’s Request for Final Default and Summary Judgement, Doc. 13, filed April

        18, 2019, is DENIED as moot.

(iv)    Plaintiff’s Third Request for Final Judgment, Doc. 15, filed May 15, 2019, is

        DENIED as moot.

(v)     Plaintiff’s Request for Final Ruling and Summary Judgement, Doc. 20, filed June

        24, 2019, is DENIED as moot.

(vi)    Defendants’ Motion to Dismiss Due to Lack of Service and Failure to State a Claim

        Upon Which Relief May be Granted, Doc. 21, filed June 27, 2019, is DENIED as

        moot.

(vii)   Plaintiff’s Motion and Request for Injunction and/or removal of Levy, Doc. 37,

        filed September 30, 2019, is DENIED as moot.


                                     __________________________________________
                                     KEA W. RIGGS
                                     United States District Judge




                                        2
